                                          Case 3:20-mj-70968-MAG Document 26 Filed 07/31/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     USA,                                              Case No. 20-mj-70968-MAG-1 (SK)
                                   8                     Plaintiff,
                                                                                           ORDER MODIFYING CONDITIONS
                                   9              v.                                       OF RELEASE
                                  10     CHEN SONG,
                                                                                           Regarding Docket Nos.
                                  11                     Defendant.

                                  12          At the hearing today July 31, 2020, the Court modified the defendant’s conditions of
Northern District of California
 United States District Court




                                  13   release. The condition that defendant shall be subject to home confinement is lifted. Instead, the

                                  14   defendant shall observe a curfew and remain at her residence between the hours of 8:00 PM to

                                  15   6:00 AM. In addition, defendant may not travel to the city of San Francisco without prior approval

                                  16   of Pretrial Services.

                                  17          The Court sets a status conference for September 28, 2020 at 11:30 AM by Zoom to revisit

                                  18   the necessity of location monitoring.

                                  19          IT IS SO ORDERED.

                                  20   Dated: July 31, 2020

                                  21                                                   ______________________________
                                                                                       SALLIE KIM
                                  22                                                   United States Magistrate Judge

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
